Citation Nr: 0409581	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  00-12 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for leukemia, including as due 
to exposure to radiation or to herbicide.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In October 2002, the veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran had active service during the Vietnam Era, but did 
not serve in Vietnam.  

2.  The evidence does not show that the veteran was exposed to any 
form of radiation or to any herbicide during service.  

3.  The medical evidence does not show that the veteran's chronic 
myelogenous leukemia, first manifest approximately 17 years after 
his separation from service, resulted from his working around x-
ray or other equipment during service.  

4.  The medical evidence does not show that the veteran's chronic 
myelogenous leukemia resulted from any other injury or disease 
during service.  


CONCLUSION OF LAW

Leukemia was not incurred in or aggravated by service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, enhanced 
VA's duty to assist a claimant in developing facts pertinent to 
his claim, and expanded on VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  
In addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1999 rating decision, April 2000 statement of the case, 
and supplemental statements of the case dated through November 
2003, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the evidence 
needed to substantiate his claim.  In addition, by letter dated in 
December 2001, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claims on appeal, and asked the veteran to submit or authorize the 
RO to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims folder 
reveals that the RO secured service medical records, private 
medical records, and letters from private physicians.  In 
addition, pursuant to the veteran's testimony at his personal 
hearing, the Board sought statements from two physicians 
identified by the veteran.  One of the physicians responded; the 
other did not, although the initial letter and a follow-up letter 
were both mailed to two different addresses.  As discussed in 
detail below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of his 
appeal.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in December 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided prior to the most recent transfer and certification of 
the appellant's case to the Board.  After the notice was provided, 
the case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General Counsel as 
to the Court's statement in Pelegrini that 38 U.S.C.A. §§ 5103(a) 
and 3.159(b)(1) require VA to include a request that the claimant 
provide any evidence in his or her possession that pertains to the 
claim as part of the notice provided to a claimant under those 
provisions.  The General Counsel's opinion held that the Court's 
statement is obiter dictum and is not binding on VA.  Further, the 
opinion held that § 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is bound by 
the holding of the General Counsel's opinion.  

The veteran's representative contended in February 2004, that VA 
had not fully complied with the VCAA, in that it had not properly 
notified him of the types of evidence he may submit in order to 
substantiate his claim, the evidence VA will obtain, nor the 
evidence he must secure and submit.  Although the RO's December 
2001 letter did not explicitly contain the "fourth element" 
described by the court in Pelegrini, the Board finds that, 
considering the multiple times his claim have been reviewed by the 
RO and the Board and the multiple occasions that he has 
communicated with VA regarding his claim, including during his 
personal hearing, the Board finds that the appellant has had ample 
notice of the types of evidence that would support his claim and 
that he has had ample opportunity to present evidence and argument 
in support of his appeal.  VA has clearly informed him of the 
evidence that has been obtained and of the evidence that VA would 
obtain or help him obtain.  He has not identified any evidence not 
already of record.  The Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless error.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its instructions 
from the prior remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally 
requires evidence of a current disability with a relationship or 
connection to an injury or disease or some other manifestation of 
the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and leukemia 
becomes manifest to a degree of 10 percent within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The regulations also provide that a veteran who, during active 
military service, served in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The record in this case shows that the veteran did not serve in 
Vietnam, although he did have active service during the Vietnam 
Era.  Therefore, the presumption afforded by § 3.307(a)(6)(iii) is 
not available to him.  

The veteran has also contended-indeed it his primary contention-
that he was exposed to radiation during the course of his duties 
during service, while he was cleaning x-ray equipment or other 
equipment containing plutonium.  While certain presumptions 
concerning service connection are available to veterans who are 
exposed to ionizing radiation during service, including service 
connection for leukemia, x-rays and x-ray equipment utilize non-
ionizing radiation.  Moreover, the law and regulations provide 
those presumptions only for exposure to ionizing radiation during 
certain defined radiation-risk activities.  Working with or around 
medical equipment, including x-ray equipment or other equipment 
containing plutonium, is not included among those activities.  
Therefore, any presumption afforded by 38 U.S.C.A. § 1112(c) or 38 
C.F.R. § 3.309(d) is not available to the veteran.  

Accordingly, in order to establish service connection for leukemia 
as due to exposure to radiation or to exposure to herbicide, the 
evidence must show that the veteran was in fact exposed to such 
radiation or herbicide and that his leukemia resulted from that 
exposure.  

The record shows that the veteran's military occupational 
specialty was in engineer equipment maintenance.  He has stated 
and has testified at a personal hearing in October 2002 that he 
believed that he was exposed to cancer-causing substances during 
his tour of duty, including x-rays, plutonium, cleaning agents for 
equipment which contained Agent Orange dust, and other cancer-
causing chemicals.  At his personal hearing, the veteran also 
stated that two physicians had told him that his duties cleaning 
x-ray equipment would have exposed him to x-rays and that his 
leukemia resulted from that exposure.  He also reported that, 
during the course of his duties, he wore a badge for detecting 
exposure to radiation.  

The veteran's service records do not specifically document 
precisely what his duties entailed.  However, even assuming that 
his duties involved his cleaning x-ray or other equipment as he 
has stated, there is no evidence that he was exposed to x-rays or 
any other form of radiation during service.  Neither is there any 
evidence that he was exposed to Agent Orange or other herbicide 
during service, as he has asserted.  

The evidentiary record also contains private treatment records 
dated from May 1984 to April 1999.  The summary of a May 1984 
hospitalization indicates that the veteran was diagnosed with 
polymyositis in February 1984 and had been treated with steroids.  
Private hospital records dated in October 1992 show that he had 
developed avascular necrosis of both hips as a result of the 
chronic steroid medication.  Records dated in April 1993 for the 
first time reflect a diagnosis of chronic myeloid leukemia.  The 
1993 records refer to the earlier diagnosis of polymyositis, but 
do not indicate that the earlier symptoms might have been or were 
in fact manifestations of leukemia.  Nor do any of the treatment 
records identify any etiology for the veteran's leukemia.  
Specifically, none of the records suggests that the leukemia might 
have been due to the veteran's having worked around x-ray or other 
equipment during service or to any other incident of service.  

At his personal hearing, the veteran testified that two of his 
treating physicians had told him that they believed that his 
leukemia was the result of his working around x-ray equipment 
during service.  Subsequently, the Board wrote both physicians to 
request that they corroborate the veteran's testimony.  One of the 
physicians failed to respond, despite the Board's mailing of its 
letter to two different addresses that had been identified by the 
veteran and also despite its mailing of a second, follow-up 
request to both addresses.  

The second physician wrote in April 2003 that, contrary to the 
veteran's hearing testimony that he had treated him since October 
1992, he had first seen him in 1998.  The physician also stated 
that 

Furthermore, I would not tell any of my patients that x-ray 
equipment exposure is a precursor to chronic myelogenous leukemia.  
That is unknown as of yet as far as I am aware.  Usually this is 
related to having a certain translocation of chromosome which no 
one has proven as being induced by radiation or not.  

Clearly, that physician does not believe that the veteran's 
leukemia was caused by his working around x-ray equipment.  

Importantly, the veteran has not submitted any competent evidence, 
other than his own statements and testimony, that his leukemia, 
which was first manifested approximately 17 years after his 
separation from service, was caused by his exposure to radiation 
or other substances during service.  It should be noted that 
persons without medical training are not competent to comment upon 
medical observations or to make statements concerning medical 
diagnoses or medical causation; such statements in this regard-by 
the veteran, his representative or others-are entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Furthermore, service connection for leukemia may not be presumed 
under any possible provision contained in the law or regulations.  

In short, the evidence does not show that the veteran's leukemia, 
first manifest many years after service, resulted from any injury 
or disease during service.  In the absence of such evidence, 
service connection is not established and the veteran's appeal 
must be denied.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  In 
this case, the Board finds that the preponderance of the evidence 
is against the veteran's claim and that, therefore, the provisions 
of § 5107(b) are not applicable.  


ORDER

Service connection for leukemia, including as due to exposure to 
radiation or to herbicide, is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



